Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-31, 33-40, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opel (US 5555502) in view of Penilla (US 20150210287). 
Regarding claim 25 Opel teach a configurable user interface for a vehicle (fig.1, ABSTRACT), comprising: 
a plurality of control devices (fig.2) for controlling a first set of vehicle systems (fig. 2, for example item 31 Lights), each of the control devices being associated with at 
at least one processor (fig. 3, CPU) for identifying a subset of the first set of vehicle systems (fig.3, item 101), said subset consisting of at least one vehicle system in said first set of vehicle systems installed on the vehicle (fig. 2-3); and 
a memory (well known in the art see col. 2, U.S. Pat. No. 4,787,040 herein incorporated prior art, teach processor memory interaction, to Ames et al., entitled DISPLAY SYSTEM FOR AUTOMOTIVE VEHICLE, discloses a programmable system controller to assist in the operation of several electronic systems within an automobile. The Ames patent essentially places a personal computer within an automobile, whereby complex software can be selectively read from memory and run) associated with the at least one processor (fig. 3, CPU); 
wherein the at least one processor (fig. 3, CPU) is configured to enable any of said control devices associated with the at least one vehicle system in said subset (col.5, electronic components coupled to the CPU 51 are arbitrarily grouped into a 
  by enabling an output of control signals from each enabled control device (fig. 3, Referring to FIG. 3, a schematic of the present invention system is shown. As can be ascertained, the control panel 12 and the electronic display 14 are coupled to a central processing unit (CPU) 51. Additionally, every adjustable electronic component of the automobile is also coupled to the CPU 51 via a main bus 52. The CPU 51 is capable of controlling every adjustable feature of each of the electronic components.) ;
and/or to disable any of said control devices associated with the vehicle systems not contained in said subset by disabling output of control signals from each disabled control device (fig. 3, fig-4-5).

Opel does not expressly teach processor for identifying which of the vehicle systems are installed on the vehicle, said identified vehicle systems.



Therefore it would have been obvious to one of the ordinary skilled in the art to combine Opel in light of Penilla teaching so that it may include teach processor for identifying which of the vehicle systems are installed on the vehicle, said identified vehicle systems.

The motivation is provide simple substitution of known element to obtain predictable results.
Regarding claim 26 Opel teach wherein the control devices each comprise at least one light emitting device (fig. 2, item 31); enabling each control device comprises energizing the respective at least one light emitting device and disabling each control device comprises de-energizing the respective at least one light emitting device (col. 6, The menu choices contained in the LIGHT menu 55 correspond to the variable features for the electronic components contained within the LIGHT subgroup 101 shown in FIG. 3. When a menu is first displayed, the current status of the electronic components contained within that menu is displayed. Menu selections that only have ON/OFF functions are given circular ON/OFF indicators 57 … the circular ON/OFF indicator 57 lights and provides a visual indication as to the status of the parking lights).

Regarding claim 27 Opel teach wherein each control device is visible when said light emitting device is energized and at least partially hidden from view when said light emitting device is de-energized (col. 6, The menu choices contained in the LIGHT menu 55 correspond to the variable features for the electronic components contained within the LIGHT subgroup 101 shown in FIG. 3. When a menu is first displayed, the current status of the electronic components contained within that menu is displayed. Menu selections that only have ON/OFF functions are given circular ON/OFF indicators 57 … the circular ON/OFF indicator 57 lights and provides a visual indication as to the status of the parking lights also see fig. 4).

Regarding claim 28 Opel teach wherein enabling each control device comprises enabling an output of control signals from the control device; and disabling each control device comprises disabling the output of control signals from the control device (col. 6, The menu choices contained in the LIGHT menu 55 correspond to the variable features for the electronic components contained within the LIGHT subgroup 101 shown in FIG. 3. When a menu is first displayed, the current status of the electronic components contained within that menu is displayed. Menu selections that only have ON/OFF functions are given circular ON/OFF indicators 57 … the circular ON/OFF indicator 57 lights and provides a visual indication as to the status of the parking lights also see fig. 4).

claim 29 Opel teach wherein said plurality of control devices each comprise a user operable switch (fig. 2, col. 5, a minimum of twelve keys is preferred so that the keypad 20 may at least mimic the layout of a typical touch-tone telephone and function in the same manner as a typical touch-tone keypad. Each of the keys on the keypad 20 has an alphanumeric value and a corresponding control function. The alphanumeric value is shown as a character 26 largely displayed in the center of each key).
Regarding claim 30 Opel teach wherein enabling each control device comprises energizing the respective user operable switch (fig. 2, col. 5, a minimum of twelve keys is preferred so that the keypad 20 may at least mimic the layout of a typical touch-tone telephone and function in the same manner as a typical touch-tone keypad. Each of the keys on the keypad 20 has an alphanumeric value and a corresponding control function. The alphanumeric value is shown as a character 26 largely displayed in the center of each key); and disabling each control device comprises de-energizing the respective user operable switch (col. 6, The menu choices contained in the LIGHT menu 55 correspond to the variable features for the electronic components contained within the LIGHT subgroup 101 shown in FIG. 3. When a menu is first displayed, the current status of the electronic components contained within that menu is displayed. Menu selections that only have ON/OFF functions are given circular ON/OFF indicators 57 … the circular ON/OFF indicator 57 lights and provides a visual indication as to the status of the parking lights also see fig. 4).

claim 31 Opel teach wherein said at least one processor (fig. 3, CPU) is configured to communicate with a memory device (well known in the art see col. 2, U.S. Pat. No. 4,787,040 herein incorporated prior art, teach processor memory interaction, to Ames et al., entitled DISPLAY SYSTEM FOR AUTOMOTIVE VEHICLE, discloses a programmable system controller to assist in the operation of several electronic systems within an automobile. The Ames patent essentially places a personal computer within an automobile, whereby complex software can be selectively read from memory and run) disposed on the vehicle to identify the subset of said first set of vehicle systems (fig. 3 subset such as item 112, 101 102 etc.). 

Regarding claim 33 Opel teach wherein said at least one processor (fig. 3, CPU) is configured to communicate with one or more of the first set of vehicle systems (fig. 3, item 101) to identify the subset of said first set of vehicle systems installed on the vehicle (fig. 4).
Regarding claim 34 Opel teach wherein the subset is a proper subset (fig. 4). consisting of some of the first set of vehicle systems (fig. 3, 101); or 
the subset is an improper subset consisting of all of the first set of vehicle systems.
Regarding claim 35 Opel teach wherein the vehicle systems comprise one or more of: 
a cellular telephone system (fig. 2, item 40 PHONE); an infotainment control system; a voice recognition system; a shortcut select system; an adaptive cruise control 

Regarding claim 36 Opel teach a vehicle steering wheel comprising the configurable user interface (Fig. 1-2).
Regarding claim 37 Opel teach a vehicle comprising the vehicle steering wheel (Fig. 1-2).
Regarding claim 38 Opel teach a vehicle comprising the configurable user interface (Fig. 1-2).
Regarding claim 39 the limitations are like claim 25 so rejected same way.

Regarding claim 40 the limitations are like claim 26 so rejected same way.

Claims 41-42 canceled.

Regarding claim 43 the limitations are like claim 33 so rejected same way.

Regarding claim 44 the limitations are like claim 25 so rejected same way.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opel in view of Penilla and further in view of Burcar (US 20150336608).
claim 32 Open does not expressly teach wherein said at least one processor is configured to read a vehicle configuration file stored in said memory device.
However Burcar teach wherein said at least one processor is configured to read a vehicle configuration file stored in said memory device ([0025] memory 308 is any suitable storage medium (flash, hard disk, etc.) configured to store information at the controller 124).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Opel in light of Burcer teaching so that it may include wherein said at least one processor is configured to read a vehicle configuration file stored in said memory device.
The motivation is provide simple substitution of known element to obtain predictable results.

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Applicant argues: As best understood by the office, applicant argues that references does not teach does not expressly teach processor for identifying which of the vehicle systems are installed on the vehicle, said identified vehicle systems.

Office responds: The offices respectfully disagrees. Penilla teach processor for identifying which of the vehicle systems are installed on the vehicle, said identified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliott US 2012/0197486.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625